DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered. Claims 1-4, 6, 8-15 are pending with claims 5 and 7 cancelled and claims 8-15 withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite the limitation “the evaporator, through which a second fluid flow is directed; wherein the first fluid flow exchanges thermal energy with one or more of the refrigerant flow or the second fluid flow at the evaporator to cool the first fluid flow, the first fluid flow directed from the evaporator to the heat exchanger to cool the cooling location” at the end of the claim which was not described in the specification as originally filed and introduces new matter. The specification only describes a second flow of fluid (50) being circulated between the liquid cooler (26) and the second condenser (28) in the first mode of operation, see paragraphs [0025-0026] and Figure 1. The second and third modes of operation, described in paragraphs [0027-0029] and Figures 2-3 only have a first flow of fluid (46) circulating through the evaporator. Therefore, the added recitation of “the evaporator, through which a second fluid flow is directed; wherein the first fluid flow exchanges thermal energy with one or more of the refrigerant flow or the second fluid flow at the evaporator to cool the first fluid flow” was not properly described in the application as filed and introduces new matter.
Claims 2-4 and 6 are included in the 112(a) rejection for their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the limitation “the evaporator, through which a second fluid flow is directed; wherein the first fluid flow exchanges thermal energy with one or more of the refrigerant flow or the second fluid flow at the evaporator to cool the first fluid flow, the first fluid flow directed from the evaporator to the heat exchanger to cool the cooling location.” The recitation renders the claim indefinite because it is unclear how the second fluid flow (50) is directed to the evaporator (22) and to exchange thermal energy with the first fluid flow (46) when only the first fluid flow is described as passing through the evaporator. Therefore, the arrangement of the first and second fluid flow of the refrigerant circuit with respect to the evaporator is unclear rendering the scope of the claim unclear and indefinite.
Claims 2-4 and 6 are included in the 11(b) rejection for their dependency.
	
Response to Arguments
Applicant’s arguments, see Remarks pages 7-8, filed 12/30/2020, with respect to claims 1-4 and 6 have been fully considered and are persuasive.  The 103 rejections of claims 1-4 and 6 have been withdrawn. 
The non-application of prior art against claims 1-4 and 6 should not be construed as an indication of allowable subject matter, but rather as an indicator of the extent to which the claims are indefinite such that determination of patentability is precluded at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763